UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):August 1, 2011 Insperity, Inc. (Exact name of registrant as specified in its charter) Delaware 1-13998 76-0479645 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation) File Number) Identification No.) 19001 Crescent Springs Drive Kingwood, Texas 77339 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(281) 358-8986 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under The Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under The Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02.Results of Operations and Financial Condition On August 1, 2011, Insperity, Inc. issued a press release announcing the company’s financial and operating results for the quarter and six months ended June 30, 2011.A copy of the press release is furnished as Exhibit 99.1 hereto and incorporated by reference. Item 9.01.Financial Statements and Exhibits (c) Exhibits 99.1 — Press release issued by Insperity, Inc. on August 1, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INSPERITY, INC. By: /s/Daniel D. Herink Daniel D. Herink Senior Vice President of Legal, General Counsel and Secretary Date:August 1, 2011 3 EXHIBIT INDEX Exhibit No. Description 99.1—Press release issued by Insperity, Inc. on August 1, 2011. 4
